FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                   U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



JORGE GUADARRAMA,                                No. 09-56601

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00078-MMA-
                                                 AJB
  v.

F. LO, M.D.; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                           Submitted December 14, 2010 **


Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       California state prisoner Jorge Guadarrama appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo the district court’s dismissal of an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action for failure to state a claim. Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir.

2001). We affirm.

      After giving Guadarrama notice of the deficiencies in his original complaint

and giving leave to submit an amended complaint, the district court properly

granted defendants’ motion and dismissed Guadarrama’s amended complaint for

failure to state a claim. See Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir.

1987) (“[v]erbal harassment or abuse . . . [alone] is not sufficient to state a

constitutional deprivation under 42 U.S.C. § 1983”) (citation and internal quotation

omitted); Toguchi v. Chung, 391 F.3d 1051, 1059-60 (9th Cir. 2004) (difference of

opinion concerning the appropriate course of treatment does not amount to

deliberate indifference to serious medical needs); Rhodes v. Robinson, 408 F.3d
559, 567-68 (9th Cir. 2005) (setting forth five basic elements of a First

Amendment retaliation claim); Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846-47

(1998) (for a due process violation, the conduct must be so arbitrary that it “shocks

the conscience” and violates the “decencies of civilized conduct”).

      AFFIRMED.




                                           2                                      09-56601